I concur in the majority opinion except for its treatment of appellant's argument under his fourth assignment of error that appellees were improperly awarded damages for materials not contemplated by the contract, namely a four-ton heat pump.
As the majority correctly states, the interpretation of a written agreement is a matter of law for the court. Latina v.Woodpath Dev. Co. (1991), 57 Ohio St. 3d 212, 214,567 N.E.2d 262, 264-265; Alexander v. Buckeye PipeLine Co. (1978), 53 Ohio St. 2d 241, 7 O.O.3d 403,374 N.E.2d 146. As the majority further notes, the proper measure of damages is the cost of placing the building in the condition contemplated by the contract. In the case at bar, it is *Page 704 
clear that the parties contracted for a three-ton heat pump rather than a four-ton unit. Therefore, the trial court erred in awarding damages to appellees for the four-ton heat pump rather than that which was contemplated by the terms of the contract itself.
The contract between the parties incorporates the description of materials. Therein, under "23. HEATING," the contract provides that appellees' existing heating system is to be saved and that a "3-Ton Amana Heat Pump" is to be installed. In addition, the proposal provides for installation of a "3-ton Amana heat pump with a.c." Appellees are entitled to the benefit of their bargain, but no more.
It is true that appellees testified they did not intend to retain their existing heating system and intended, rather, to install a new system to heat both the original structure and the new addition. There was also testimony adduced to the effect that a three-ton unit would be inadequate to supply a house the size of appellee's, and that a four-ton unit would be required. However, where the terms of a contract are clear and unambiguous, this court cannot find a different intent from that which is expressed in the contract. E.S. Preston Assoc., Inc. v.Preston (1986), 24 Ohio St. 3d 7, 10, 24 OBR 5, 8-9,492 N.E.2d 441, 445; Buckeye Pipe Line Co., supra, 53 Ohio St.2d at 246, 7 O.O.3d at 406, 374 N.E.2d at 149. Where a contract is plain and unambiguous on its face, it does not become ambiguous by reason of the fact that in its operation it may work hardship upon one of the parties. Aultman Hosp. Assn. v. Community Mut. Ins. Co.
(1989), 46 Ohio St. 3d 51, 55, 544 N.E.2d 920, 924; SeringettiConstr. Co. v. Cincinnati (1988), 51 Ohio App. 3d 1,553 N.E.2d 1371.
As the agreement between the parties contemplates retaining the appellees' existing heating system and adding a three-ton heat pump, it was error for the court to award damages for the cost of a four-ton heat pump.
I would remand for an adjustment of damages accordingly. *Page 705